DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 01/19/2022.  Claims 1-2, 4-16 have been amended. Claims 1-20 are pending in this Office Action. 

Information Disclosure Statement
IDS submitted on 11/08/2021 has been considered by examiner. A signed and initialed copy is attached hereto.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Rushi Sukhavasi, applicant’s representative, on 03/03/2022.
The application has been amended as follows: 
In the claims: 

Claims 1,5, 8-9, 12, and 15 have been amended as follows:
1.  (currently amended)  A computing system comprising: 
a computational instance of a remote network management platform, wherein a computing device is disposed within the computational instance and is associated with a managed network; and
a proxy server application, executable on a server device that is disposed within the managed network; 
wherein the computing device is configured to:
receive, from volatile memory of the computing device, a de-serialized state representation of a workflow that was executed at least in part by the computational instance, wherein the de-serialized state representation comprises one or more elements that include a text string greater than a pre-determined threshold length;
determine that a first element of the de-serialized state representation includes a first text string that is greater than [[a]] the pre-determined threshold length;
in response to determining that the first element of the de-serialized state representation includes the first text string that is greater than the pre-determined threshold length, (i) write a first compound object to a serialized state representation of the workflow in a structured file stored in non-volatile memory of the computing device, wherein the first compound object includes the first text string and a key that uniquely identifies the first text string, and (ii) associate the key with the first text string in a map stored in the non-volatile memory of the computing device;

in response to determining that the second element of the de-serialized state representation includes the second text string associated with the key based on the map, write a second compound object to the serialized state representation of the workflow in the structured file stored in the non-volatile memory of the computing device, wherein the second compound object includes the key but does not include the second text string; and
transmit, from the non-volatile memory of the computing device to the proxy server application, the structured file, wherein the proxy server application uses the structured file to further execute the workflow.
5.  (currently amended)  The computing system of claim 1, wherein the computing device is configured to:
determine that the second element of the de-serialized state representation includes a third text string that is greater than the pre-determined threshold length;
in response to determining that the second element includes the third text string that is greater than the pre-determined threshold length, (i) write a third compound object to the serialized state representation of the workflow in the structured file stored in the non-volatile memory of the computing device, wherein the third compound object includes the third text string and a second key that uniquely identifies the third text string, and (ii) associate the second key with the third text string in the map;
determine that a third element of the de-serialized state representation includes a fourth text string associated with the second key in the map; and

8.  (currently amended)  The computing system of claim 1, wherein the server device, via the proxy server application, is configured to:
receive, from the computing device, the structured file including the serialized state representation of the workflow;
read the first compound object from the serialized state representation of the workflow in the structured file;
store, in second volatile memory accessible to the proxy server application, (i) the first text string as a reconstructed element of the de-serialized state representation, (ii) a first reference to the first text string, and (iii) a reconstructed map associating the first text string with the key;  
read the second compound object from the serialized state representation of the workflow in the structured file;
in response to reading the second compound object from the serialized state representation of the workflow in the structured file, determine that the second text string is associated with the key in the reconstructed map; and


9.  (currently amended)  A computer-implemented method, comprising:
receiving, by a computing device from volatile memory of the computing device, a de-serialized state representation of a workflow that was executed at least in part by the computational instance, wherein the de-serialized state representation comprises one or more elements that include a text string greater than a pre-determined threshold length;
determining, by the computing device, that a first element of the de-serialized state representation includes a first text string that is greater than [[a]] the pre-determined threshold length;
in response to determining that the first element of the de-serialized state representation includes the first text string that is greater than the pre-determined threshold length, (i) writing, by the computing device, a first compound object to a serialized state representation of the workflow in a structured file stored in non-volatile memory of the computing device, wherein the first compound object includes the first text string and a key that uniquely identifies the first text string, and (ii) associating the key with the first text string in a map stored in the non-volatile memory of the computing device;

in response to determining that second element of the de-serialized state representation includes the second text string associated with the key based on the map, writing, by the computing device, a second compound object to the serialized state representation of the workflow in the structured file stored in the non-volatile memory of the computing device, wherein the second compound object includes the key but does not include the second text string.

12.  (currently amended)  The computer-implemented method of claim 9, comprising:
determining, by the computing device, that the second element of the de-serialized state representation includes a third text string that is greater than the pre-determined threshold length;
in response to determining that the second element includes the third text string that is greater than the pre-determined threshold length, (i) writing, by the computing device, a third compound object to the serialized state representation of the workflow in the structured file stored in the non-volatile memory of the computing device, wherein the third compound object includes the third text string and a second key that uniquely identifies the third text string, and (ii) associating, by the computing device, the second key with the third text string in the map;

in response to determining that the third element of the de-serialized state representation includes the fourth text string associated with the second key, writing, by the computing device, a fourth compound object to the serialized state representation of the workflow the structured file stored in the non-volatile memory of the computing device, wherein the fourth compound object includes the second key but does not include the fourth text string.
15.  (currently amended)  The computer-implemented method of claim 14, comprising:
receiving, by the server device via the proxy server application, the structured file including the serialized state representation of the workflow from the computing device;
reading, by the server device via the proxy server application, the first compound object from the serialized state representation of the workflow in the structured file;
storing, by the server device via the proxy server application and in second volatile memory accessible to the proxy server application, (i) the first text string as a reconstructed element of the de-serialized state representation, (ii) a first reference to the first text string, and (iii) a reconstructed map associating the first text string with the key;  
reading, by the server device via the proxy server application, the second compound object from the serialized state representation of the workflow in the structured file;

in response to determining that the second text string is associated with the key in the reconstructed map, storing, by the server device via the proxy server application and in the second volatile memory, a second reference to the second text string.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of made of record do not disclose the receiving of workflow state from the volatile memory, wherein the workflow in deserialized state comprises elements, each element includes a text string greater than a threshold, writing a first text string of a first element and a key to the serialized state in a structured file and associating the first text string with the key into a map, in response to determining a second element includes a second text string associated with the key in the structured file, write the key into the data structure which is in the non-volatile memory, and transmitting the structured file as recited in independent claim 1, and similar claimed elements in claim 9.
The prior arts of made in record do not disclose the obtaining a structured file containing a serialized state of workflow in the non-volatile memory, reading a text string and a key of a first compound object in the structured file, storing the text string as an element of the de-serialized state of workflow in the volatile memory, and storing a map associating the text string and the key, reading the key of a second compound object and in response the text string associated with the key in the map, storing the second reference to the element as recited in independent claim 17.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




03/03/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162